AFFiRMED;      Opinion   Filed 1)ecember 4, 2012.




                                               in The
                                     (fnitrt uf     Arirat
                         .Fift1! 1itrjrt nf ixai at 1a11as
                                        No. 05-11-00516-CR


                            JOShUA PAUL BUSTAMANTE, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee


                       On   Appeal from the Criminal District Court No. 4
                                      Dallas County, Texas
                              I’rial Court Cause No. F09-60745-K


                                           OPINION
                             Before Justices Morris. Moseley, and Myers
                                     Opinion By Justice Moseley

       A jury convicted Joshua Paul Bustamante of the murder of Teresa Escarnilla,              After

Bustamante pleaded true to an enhancement paragraph, the trial court heard evidence on punishment,

found the enhancement paragraph true, and assessed Bustamante’s punishment at life imprisonment

anda $10,000 fine. In two issues, Bustamante argues the evidence is legally insufficient to support

his conviction and the trial court erred by permitting the prosecutor to read from an exhibit admitted

into evidence at the punishment phase of the trial. For the reasons discussed below, we affirm.
                                            Back4iOLilld


        Escamilla was shot and killed in what appears to have been a tight between rival pimps over

control ota prostitute. The pimps were Bustaniante and Escamilla’s boyfriend, Carlos Carter. There

is evidence the prostitute. Jennifer Slater. worked for Bustamante at one time, left him to work for

Carter, and then changed her mind and wanted to go back to Bustarnante.

       On the night of her death, Escamilla was driving her car with Carter in the passenger seat;

they dropped off Slater at a service station. Slater testified she called Bustarnante and asked him to

pick her up. Bustarnante arrived in a black F- 150 truck driven by Steve Perez; Bustamante was in

the passenger seat. Slater got into the rear seat behind Bustamante.

       Either Bustamante or Perez then told Slater to call Carter. She did, telling him to meet her

at a nearby market. When Escamilla and Carter arrived at the market, Carter saw the black F— 1 50

drive by and called Slater to find out where she was. Slater told him she was in the back of the

parking lot. Carter told Escamilla to drive to the back of the market. Seconds later, Carter saw the

F—I 50 pull up. C’arter saw that Bustamante was outside of the truck firing a shotgun at him.

Bustamante fired two shots through the back window of Escamilla’s car. Escamilla had put the car

in reverse, but it soon came to a stop. Carter saw that Bustamante had left. He then realized

Escamilla had been shot in the back of the head. Before calling 911, Carter called Slater and talked

to Bustarnante. Bustamante told him “I won’t miss next time.”

       Escamilla died of a gunshot wound to the left side of her head. The wound was typical of

one caused by a shotgun and fragments recovered during the autopsy were consistent with a slug.

       Slater testified that after telling Carter to meet her at the market, she put her head down in

the back of the truck because she did not want to see what was about to happen. She later heard

three shots coming fI-om the passenger side of the truck where Bustamante was sitting. She also
heard Bustamanie tell Perez to hand him another gun After the shot ting. they left to get rid of the

truck in someone’s garage. Slater saw the guns while they were cleaning the truck. Slater testified

Bustamante’s arm was broken at the time and his mouth was cut when the gun hit his chin. She

identified Bustamante as the shooter when she was interviewed by police.

                                          [egaI Sufficiency

        Bustamante’s first issue challenges the legal sufficiency of the evidence to support the

conviction. We apply the appropriate legal sufficiency standard of review. See Jackson        v. Virginia,


443 U.S. 307, 319 (1979); Adames v State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011),                cert.


denied, 132 S. Ct. 1763 (U.S. 2012). In a legal suFficiency review, “we view all of the evidence in

the light most favorable to the verdict to determine whether any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Aduines, 353 S.W.3d at 860.

This standard “recognizes the trier of fact’s role as the solejudge of the weight and credibility of the

evidence after drawing reasonable inferences from the evidence.” Id. We measure the sufficiency

of the evidence by the elements of the offense as defined by a hypothetically correct jury charge. See

id. (citing Ivia/ik n State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

       As applicable here, a person commits murder if he intentionally or knowingly causes the

death of an individual or intends to cause serious bodily injury and commits an act clearly dangerous

to human life that causes the death of an individual. TEx. PENAL CODE ANN.           §   19.02(b)(1), (2)

(West 2011). A person is criminally responsible for causing a result if the only difference between

what actually occulTed and what he desired, contemplated, or risked is that a different person was

injured, harmed, or otherwise affected. TEX. PENAL CoDE ANN.        §   6.04(b).

       Bustamante argues the evidence is insufficient because of conflicts in the testimony about

whether he was inside or outside the truck when he fired and because both Carter and Slater were




                                                 —3—
not credible. lie contends Carter was entirely unreliable because he admitted lying to police in his

initial interview and because he was a convicted felon. Bustamante asserts Slater was not credible

because she testi tied tinder a grant of immunity fir her role in the offense. She was also a convicted

prostitute with a drug habit. And Slater identified Bustamante as the shooter after police told her she

would be char2ed with the murder.

        Bustamante also points to evidence his arm was broken at the time and argues this could have

made it difficult for him to fire a shotgun. He asserts there was no physical evidence linking him

to the crime, no murder weapon was recovered or connected to him, and police did not investigate

the second man in the truck, Perez, because he lied. Finally, Bustamante argues the evidence is

insufficient because he did not confess to any crime.

        However, it is the factfinder’s duty “to resolve conflicts in the testimony. to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S.

at 3 19. We “determine whether the necessary inferences are reasonable based upon the combined

and cumulative force of all the evidence when viewed in the light most favorable to the verdict.”

Hooper v State, 214 S.W.3d 9, 16—17 (Tex. Crim. App. 2007).               When the record supports

conflicting inferences, we presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson, 443 U.S. at 326.

       Here the jury believed the testimony identifying Bustamante as the lierson who shot and

killed Escamilla. The jury’s inferences are reasonable considering the combined and cumulative

force of all the evidence and we defer to the jury’s determination of guilt.

       Other than his credibility arguments, Bustamante asserts the evidence presents possibilities

other than his guilt. However, the State need not disprove all reasonable alternative hypotheses that

are inconsistent with the defendant’s guilt. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App.




                                                 -4-
2()   12). Furthermore, what is not in evidence is irrelevant to a   determination   ot the sufficiency of the

evidence. Chambers v State, 711 S.W.2d 240, 245 (Tex. Crim. App. 1986).

          Considering all the evidence (including that summarized above) in the light most favorable

to the verdict, we conclude a rational trier of fact could have found the accused guilty of the offense

beyond a reasonable doubt. See Jackson. 443 U.S.         at   3 19; A dames, 353 S.W.3d at $60. Thus, we

overrule Bustamante’s first issue.

                                        Evidence at Punishment

          Bustamante elected to have the trial court assess punishment. During the punishment

hearing, the State offered I3ustamante’s juvenile probation records as an exhibit. Bustarnante’s

counsel stated he had no objection to the exhibit and the trial court admitted it in evidence. The State

then began reading portions of the exhibit to the court.

          Bustarnante objected to “this manner of testimony,” indicating the exhibit had been admitted

in evidence, hut that permitting the prosecutor to read from the document without a witness was

improper. The trial court overruled this objection. In his second issue. Bustarnante argues the trial

court ciTed by permitting the State to read from the document.

          The trial court has broad discretion in determining the order and presentation of witnesses

and evidence. See TEx. R. EvID. 611(a). This discretion extends to the presentation of documentary

evidence: “Common practice in state and federal courts appear[sJ to be that when a document is

admitted into evidence, counsel or a witness can read the document aloud to the jury.” Wheatthil

v. State, 882 S.W.2d 829. 837 (Tex. Crirn. App. 1994) (emphasis added). The court of criminal

appeals in Wheafizll concluded the trial court did not abuse its discretion by permitting the

prosecutor to read portions of an admitted exhibit into evidence          in   a jury trial. id.   at   838. We

overrule Bustarnante’s second issue.




                                                   —5—
       We afflnn the trial court’s judgment.




                                               JINCMOSELEY
                                               JUSTICE

Do Not Publish
Tux. R. App. P. 47.2(b)
110516F.U05
                               (!tntrt nf Apua1i
                       iiftIi Oitrirt uf rxui at Jat1wi

                                      JUDGMENT
JOSHUA PAUL BUSTAMANTE,                            Appeal froni the Criminal District Court No.
Appellant                                          4 of Dallas County, Texas. (Tr.Ct.No. F09-
                                                   60745-K)
No. 05—11—005 I 6—CR         ‘VT.                  Opinion delivered by Justice Moseley,
                                                   Justices Morris and Myers participating.
TIlE STATE OF TEXAS, Appcllee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


                                                           -Th
Judgment entered December 4, 2012.




                                                   JIM MOSELEY
                                                   JUSTICE